1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   LARRY CELESTINE,                                   ) Case No.: 2:17-cv-0597- JLT
                                                        )
12                   Plaintiff,                         ) ORDER AMENDING PRETRIAL ORDER
                                                        ) (Doc. 58)
13           v.                                         )
                                                        )
14   FCA US LLC,
                                                        )
15                   Defendant.                         )
                                                        )
16                                                      )

17           The plaintiff has filed a document titled “Plaintiff’s Objection to the Tentative Pre-Trial Order,”

18   but, in fact, it is a stipulation by the parties to modify the pretrial order. (Doc. 58) First, the plaintiff

19   complied with the Court’s order to identify the witnesses who he expects may be called to testify at trial

20   and to identify the Service Advisor at Premier Chrysler Jeep Dodge who will be called. He has done

21   that (Doc. 55) and the defense has no objection to the new witness list.

22           Second, the plaintiff reports that the parties request that “the punitive damages issue should be

23   bifurcated.” (Doc. 58 at 2). The stipulation is vague as to whether they intend the issue of entitlement

24   to punitive damages to be bifurcated as well as the issue of the amount of punitive damages. The Court

25   finds that bifurcating the amount of punitive damages has the potential to preserve court resources and

26   the jury’s time but bifurcating whether the plaintiff is entitled to punitive damages would not. Indeed,

27   bifurcating this issue poses the potential of causing repetition of evidence. Thus, the Court ORDERS:

28           1.      The Court amends the pretrial order (Doc. 54) to substitute the witness list in Doc. 55 for

                                                            1
1    those witnesses currently listed in the pretrial order;

2           2.      The Court bifurcates the issue of the amount of punitive damages for the rest of the trial

3    but will not bifurcate the issue of whether the plaintiff is entitled to punitive damages.

4
5    IT IS SO ORDERED.

6       Dated:     June 11, 2019                                /s/ Jennifer L. Thurston
7                                                        UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
